DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 9 December 2020, are accepted and appreciated by the examiner.  Applicant has amended claims 1-4, 6, 8-13, and 15-19; has canceled claims 7, 14, and 20; and has introduced new claims 21-23.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 14 of the Applicant’s Remarks, filed 9 December 2020, with respect to the rejection of claims 2, 4, 6, 9, 11, 13, 16, and 18 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 2, 4, 6, 9, 11, 13, 16, and 18 has been withdrawn.  However, in view of the claim amendments, claims 1-6, 8-13, 15-19, and 21-23 are now rejected under 35 U.S.C. 112(a) on new grounds as necessitated by amendment.
Applicant’s arguments, see pages 14-15 of the Applicant’s Remarks, filed 9 December 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have 
Applicant’s arguments, see pages 15-16 of the Applicant’s Remarks, filed 9 December 2020, with respect to the rejection of claims 1-6, 8-13, and 15-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-6, 8-13, and 15-19 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 recites “performing … a survival analysis to determine a best time of day for the electrically powered device to operate, based on the determined trends.”  The original description does not provide sufficient support for this limitation.  The specification teaches that “the IOT monitor can use adaptive multi-task learning system for survival analysis” in the context of “another example embodiment.”  The prior example uses “statistical modeling with cognitive learning” on reported trends to obtain a “best time of day.”  Survival analysis, as defined in the specification, provides a time until an occurrence of an event, such as a power outage, not a “best time of day for the electrically powered device to operate” and there is no teaching that the result of survival analysis is applied to determining such “best time of day.”
Claims 8 and 15 recite substantially the same limitation as claim 1 and are not supported by the original description for the same reasons.
Claims 2-6, 9-13, 16-19, and 21-23 each depend on one of claims 1, 8, and 15, and are not supported by the original disclosure for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiwari et al. (US PGPub 20180124097) teaches using survival analysis to model the time it will take for outages of network devices to occur.

Kiko (US PGPub 20080316004) teaches managing when certain appliances are used if blackouts are imminent.
Aisa (US PGPub 20010039460) teaches planning use of a washer during a scheduled time period of low-cost energy to avoid possible blackouts due to overflow. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862